IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-18-00328-CR

BROCK CORDEL CUERINGTON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 361st District Court
                                Brazos County, Texas
                          Trial Court No. 14-01969-CRF-361


                            MEMORANDUM OPINION

       A jury convicted Brock Cuerington of assault family violence with a previous

conviction and assessed his punishment at five years’ imprisonment and a $5,000 fine.

This appeal ensued.       In his sole issue, Cuerington contends that the evidence is

insufficient to support his conviction. More specifically, Cuerington argues that there is

a lack of evidence to prove that the alleged victim in this case, Chastity, suffered bodily

injury. We will affirm.
        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Villa v. State,
        514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
        appellate court to defer “to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at
        319. We may not re-weigh the evidence or substitute our judgment for that
        of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        “divide and conquer” strategy but must consider the cumulative force of
        all the evidence. Villa, 514 S.W.3d at 232. Although juries may not speculate
        about the meaning of facts or evidence, juries are permitted to draw any
        reasonable inferences from the facts so long as each inference is supported
        by the evidence presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex.
        Crim. App. 2016) (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214
        S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume that the factfinder
        resolved any conflicting inferences from the evidence in favor of the verdict,
        and we defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex.
        Crim. App. 2012). This is because the jurors are the exclusive judges of the
        facts, the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
        Direct evidence and circumstantial evidence are equally probative, and
        circumstantial evidence alone may be sufficient to uphold a conviction so
        long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State’s burden of proof
        or unnecessarily restrict the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law

Cuerington v. State                                                                          Page 2
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        A person commits the offense of assault if he “intentionally, knowingly, or

recklessly causes bodily injury to another, including the person’s spouse.” TEX. PENAL

CODE ANN. § 22.01(a)(1). The assault becomes a third-degree felony if it is committed

against someone who is a member of the defendant’s family, a member of the defendant’s

household, or a person with whom the defendant has or has had a dating relationship

and if the defendant has a previous conviction for family violence. See id. § 22.01(b)(2)(A).

The manner and means allegations are not essential elements of the offense and therefore

need not be included in the hypothetically correct jury charge. See Thomas v. State, 303

S.W.3d 331, 333 (Tex. App.—El Paso 2009, no pet.); Rodriguez v. State, 274 S.W.3d 760, 767

(Tex. App.—San Antonio 2008, no pet.).

        “Bodily injury” is broadly defined as “physical pain, illness, or any impairment of

physical condition.” TEX. PENAL CODE ANN. § 1.07(a)(8). “This definition encompasses

even relatively minor physical contact if it constitutes more than offensive touching.”

Laster v. State, 275 S.W.3d 512, 524 (Tex. Crim. App. 2009). “Any physical pain, however

minor, will suffice to establish bodily injury.” Garcia v. State, 367 S.W.3d 683, 688 (Tex.

Crim. App. 2012).

        Testimony that a victim experienced physical pain is not required to prove bodily

injury. Arzaga v. State, 86 S.W.3d 767, 778 (Tex. App.—El Paso 2002, no pet.). Instead,

“[a] fact finder may infer that a victim actually felt or suffered physical pain because

Cuerington v. State                                                                    Page 3
people of common intelligence understand pain and some of the natural causes of it.”

Garcia, 367 S.W.3d at 688. A fact finder may infer that a victim experienced physical pain

from evidence of a cut, bruise, or other visible injury. Bin Fang v. State, 544 S.W.3d 923,

928 (Tex. App.—Houston [14th Dist.] 2018, no pet.); Arzaga, 86 S.W.3d at 778; see Shah v.

State, 403 S.W.3d 29, 34-35 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d) (holding trial

court could reasonably infer that lesion on bridge of victim’s nose would cause physical

pain).

         The relevant evidence presented in this case is as follows: Laura Gill, Cuerington’s

aunt, testified that she was watching television in her bedroom one evening when she

heard crying. Gill went to find out what was happening and found Chastity crying in

the bathroom and Cuerington standing in the doorway to the bathroom. Cuerington and

Chastity had been in a long-term relationship at that time, a relationship that involved

some domestic violence.

         Gill testified that Chastity told her at that time that Cuerington had “snatched her

out [of] the tub and was accusing her of some guy being in the house.” Gill thus started

to go retrieve the home phone and told Cuerington that she would call 9-1-1 if he did not

stop. Gill then discovered that Chastity already had possession of the home phone. Gill

testified that Cuerington tried to take the phone from Chastity. When Chastity did not

let go of the phone, Cuerington “kind of smooshed her upside the head.” Chastity

reacted by hitting Cuerington with the phone, which made Cuerington even madder.

Cuerington thus turned around and grabbed Chastity by her hair. Gill testified: “And

[Cuerington] pulls her head down and he’s trying to kick her [in the face], but she’s too

Cuerington v. State                                                                    Page 4
close for his feet to reach, you know. So I think the bruise was from his knee maybe. I

don’t know.” Gill acknowledged at trial that she saw a bruise on Chastity’s face later that

evening when the police were talking to Chastity.

        Gill testified that she finally retrieved her cell phone and called 9-1-1. When asked

if Cuerington continued assaulting Chastity when Gill had turned her back, Gill replied:

“I don’t really - - I really can’t say. I just know she’s still crying and he’s still angry. So

when I do turn around, yeah, he’s going at her and I try to tell him not to do it again.”

Gill testified that as she was coming back down the hallway after retrieving her cell

phone, she also saw Chastity standing in between the dining room table and the loveseat

when Cuerington reached over the loveseat, grabbed Chastity by her hair, and pulled her

over the loveseat.

        The 9-1-1 operator testified that she received a 9-1-1 call from an upset and scared

Laura Gill, who told her that she needed help because Cuerington was assaulting

someone. Gill told the 9-1-1 operator that Cuerington had kicked the “girl” in the face

and that the girl was bleeding from the mouth. The 9-1-1 operator testified that she could

hear “a female screaming and wailing” in the background and a male’s voice that

sounded agitated.

        A paramedic who responded to the scene that evening testified that when he

arrived, Chastity was sitting on the couch in the living room, crying and upset. The

paramedic testified that Chastity told him that her eye hurt but that she was “fine.”

Chastity then told him “that her boyfriend pushed her down and kicked her in the face

impacting her left eye area.” When asked if Chastity told him what level of pain she was

Cuerington v. State                                                                      Page 5
in, the paramedic replied, “Yes. She said at a 10 out of 10 to the globe area around the

eye more than the actual eye itself.” The paramedic stated that he did not see any visible

injuries at that time; however, he acknowledged that someone can be harmed without

having visible injuries and that swelling and bruising can take some time to become

visible.

        Bryan Police Officer Greg Falcon testified that when he arrived at the scene, he

also spoke with a crying and upset Chastity. Officer Falcon stated that Chastity told him

the following: Cuerington had accused her of cheating, she had denied it, and he had

gotten angry. She was then going to take a bath when Cuerington forced her to the

ground. Cuerington attempted to spread her legs, but she was able to get away from him

and go to the kitchen. Cuerington then grabbed her by the hair and pulled her to the

ground. Chastity tried to call her mother, but Cuerington grabbed the phone away from

her. Cuerington then grabbed a bottle of vinegar and started hitting her in the back with

it. Although she was able to get away from Cuerington again, he then grabbed her by

the hair, got her on the ground, and continued to assault her.

        Officer Falcon testified that during his investigation, he learned that Cuerington

had kicked Chastity in the face, punched her, injured her lip, and hit her in the back with

the vinegar bottle. Officer Falcon took photos of Chastity that evening, which were

admitted as evidence. Officer Falcon explained at trial that he was able to see some red

marks on Chastity’s forehead that evening that appeared to be a shoe pattern. While

taking photos that evening, Officer Falcon also discovered a bite mark on Chastity’s back.

Chastity told him that it had happened a week earlier and that Cuerington had caused it.

Cuerington v. State                                                                  Page 6
Officer Falcon testified that it looked “fairly fresh. It wasn’t bleeding, but it looked like

it had started to heal.”

        Cuerington testified on his own behalf. He stated that he thought Chastity was

cheating on him that evening. He asked to see her cell phone and then eventually tried

to grab it. At that point, they started “tussling.” He was trying to get her cell phone, and

she was trying to keep it. Cuerington stated that when they were tussling for the cell

phone, Chastity probably got scratched from his nails, but he denied punching, hitting,

kicking, or biting her. He said that Chastity bit his knee at one point and he jerked, which

caused his aunt to think that he had kicked Chastity, but he had not. He did eventually

get the cell phone from Chastity and broke it. Cuerington testified that Chastity was

screaming and upset because he had broken her phone.

        Cuerington argues that the foregoing evidence is insufficient to prove that

Chastity suffered bodily injury because Chastity did not testify and because the evidence

is otherwise conflicting on the issue. Cuerington points, for example, to the fact that there

was some evidence of redness on Chastity’s forehead but that the paramedic testified that

he saw no visible injuries on Chastity. The jury, however, is entitled to judge the

credibility of the witnesses and can choose to believe all, some, or none of the testimony

presented by the parties. See Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

And furthermore, because the resolution of conflicts in the evidence is within the

province of the jury, we are to defer to the jury’s resolution of such conflicts. See id.; see

also Jackson, 443 U.S. at 326, 99 S.Ct. at 2792-93; Lancon v. State, 253 S.W.3d 699, 706 (Tex.

Crim. App. 2008); Render v. State, 316 S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d)

Cuerington v. State                                                                     Page 7
(“An appellate court must give deference to a jury’s decision regarding what weight to

give contradictory testimonial evidence because the decision is most likely based on an

evaluation of credibility and demeanor, which the jury is in a better position to judge.”).

Here, by finding Cuerington guilty, the jury obviously believed the evidence supporting

a finding that Chastity suffered bodily injury, such as Gill’s acknowledgement that she

saw a bruise on Chastity’s face that evening and the paramedic’s testimony that Chastity

told him after the incident that her eye hurt. See Bin Fang, 544 S.W.3d at 928.

        Viewing all of the evidence in the light most favorable to the verdict, we therefore

conclude that a rational trier of fact could have found that Cuerington committed the

offense of family violence assault with a previous conviction beyond a reasonable doubt.

We thus overrule Cuerington’s sole issue and affirm the trial court’s judgment.




                                                  MATT JOHNSON
                                                  Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed February 24, 2021
Do not publish
[CR25]




Cuerington v. State                                                                   Page 8